LIMITED LIABILITY COMPANY RESOLUTION

I, Matthew G. Garton, as Manager of Matt Garton and Associates, LLC (“Company”) a
Colorado limited liability company, declare that on October /@ ,2019, the following resolutions
were duly adopted by the Company.

WHEREAS, the Company is owned by Matthew G. Garton. Matthew G. Garton is the
Manager of the Company with authority to act on behalf of the Company;

WHEREAS, it is in the best interest of this Company to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

All of the Members and the Manager have voted to authorize this Company to file a
voluntary petition in the United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the
United States Code;

BE IT THEREFORE RESOLVED, that Matthew G. Garton is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a Chapter 7 voluntary
bankruptcy case on behalf of the Company;

BE IT FURTHER RESOLVED, that Matthew G. Garton is authorized and directed to
appear in all bankruptcy proceedings on behalf of the Company and to otherwise do and perform
all acts and deeds to execute and deliver all necessary documents on behalf of the Company in
connection with such bankruptcy case; and

BE IT FURTHER RESOLVED, that Matthew G. Garton is authorized and directed to
employ bankruptcy counsel, special counsel, and any and all professionals necessary to represent
and assist the Company in such bankruptcy case.

Executed on October _/G@ , 2019 MATT GARTON AND ASSOCIATES, LLC

 

 
